Citation Nr: 9905459	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-43 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for prostate cancer, 
secondary to exposure to ionizing radiation.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3. Entitlement to an increased rating for compression 
fracture, L2, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

In a rating decision dated December 1993, the Regional Office 
(RO) denied the veteran's claim for service connection for 
hearing loss.  He was notified of this decision and of his 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  Recently, the veteran has 
submitted additional evidence seeking to reopen his claim for 
service connection for hearing loss.

By rating action in April 1996, the RO held that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for hearing loss remained 
denied.  In addition, the RO denied service connection for a 
prostate disorder secondary to exposure to ionizing radiation 
and an increased rating for compression fracture of L2.  

The Board notes that a statement of the case concerning the 
issue of service connection for service connection for 
bilateral cataracts secondary to exposure to ionizing 
radiation was sent to the veteran in March 1997.  However, 
since a substantive appeal was not received, this matter is 
not before the Board for appellate consideration.  Therefore, 
this decision will be limited to the issues noted on the 
preceding page.

The issue of entitlement to an increased rating for 
compression fracture, L2, will be considered in the REMAND 
section below.



FINDINGS OF FACT

1. The veteran participated in Operation TUMBLER-SNAPPER.

2. The veteran's prostate cancer was initially manifested 
many years after service, and there is no competent 
medical evidence demonstrating that it is related to 
service or exposure to ionizing radiation therein.  

3. By decision in December 1993, the RO denied the veteran's 
claim for service connection for hearing loss.

4. He was informed of this decision and of his right to 
appeal, but a timely appeal was not received.

5. The evidence added to the record since the December 1993 
determination is similar to and cumulative of the evidence 
previously considered, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for carcinoma 
of the prostate secondary to exposure to ionizing 
radiation.  38 U.S.C.A. § 5107(a) (West 1991).

2. The evidence received since the RO denied service 
connection for hearing loss in December 1993 is not new 
and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R §§ 3.104(a), 3.156(a) (1998).

3. The December 1993 decision denying service connection for 
hearing loss is final and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. § 20.302(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Carcinoma of the 
Prostate, Secondary to Exposure to Ionizing 
Radiation 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a "claim 
must be accompanied by evidence." Id. at 611 (emphasis in 
original).  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records disclose no complaints or 
findings concerning a prostate disorder.  On the separation 
examination in March 1954, the genitourinary system was 
evaluated as normal.  

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in May 1954.  An examination of the 
genitourinary system was normal.   

Private medical records show that the veteran was seen in 
October 1987 for complaints including diarrhea.  An 
examination of the prostate showed that it did not appear to 
be tender enlarged.  

The veteran was examined by the VA in April 1992 concerning 
exposure to nuclear explosives.  A history of a rectal 
fistula was noted.

In September 1993, the veteran responded to a request for 
information from the VA concerning his exposure to radiation.  
He noted that he had been at the nuclear test site in Nevada 
in 1952.  He stated that he was in a trench at the time of 
the explosion and then moved toward grounded zero after the 
explosion.      

VA outpatient treatment records show that the veteran was 
seen in October 1994 and it was noted that he had had 
elevated PSA's for some time.  An examination of the prostate 
showed that it was enlarged and slightly irregular.  The 
assessment was prostatic hypertrophy, rule out carcinoma.

In October 1995, the Defense Nuclear Agency confirmed that 
the veteran had been present at Operation TUMBLER-SNAPPER, a 
United States atmospheric nuclear test series conducted at 
the Nevada test site in 1952.  A careful search of dosimetry 
data revealed no record of radiation exposure for the 
veteran.  A scientific dose reconstruction indicated that the 
veteran would have received a probable dose of 0.011 rem 
gamma (upper bound of 0.014 rem gamma).  Another scientific 
dose reconstruction indicated that due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  

A VA genitourinary examination was conducted in February 
1996.  The veteran reported that he received radiation 
exposure in 1952 or 1953 while in service during atomic bomb 
testing.  He stated that he developed benign prostatic 
hypertrophy which he attributed to radiation exposure.  He 
indicated that a transurethral resection of the prostate was 
not performed due to severe chronic obstructive pulmonary 
disease.  It was reported that a biopsy done at a VA facility 
was negative for cancer.  The veteran complained of urgency, 
difficulty starting the stream and nocturia.  An examination 
showed that the prostate was 3+, and enlarged.  There was a 
small module.  The diagnoses were benign prostatic 
hypertrophy and rule out carcinoma of the prostate.  

The veteran was admitted to a VA hospital in March 1996 for a 
biopsy and bone scan.  It was noted that he had symptoms of 
bladder outlet obstruction including frequency, hesitancy, 
nocturia and post-void fullness since 1994.  The biopsy and 
bone scan were performed, but the results were pending at the 
time of hospital discharge.  It was indicated that 
preliminary reports were negative.  

The veteran was hospitalized at a VA facility in April 1996.  
It was reported that he had carcinoma of the prostate, status 
post ultrasound-guided biopsy in November 1994 which revealed 
carcinoma of the prostate.  It was noted that the biopsy in 
1994 was not conclusive for cancer and a later biopsy 
verified carcinoma.  It was also indicated that the veteran 
was considered to be at high risk for surgery to due lung 
disease.  The pertinent diagnosis on discharge was carcinoma 
of the prostate.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A.       § 1112(c) (West 1991) and 38 C.F.R. § 
3.311(b) (1998), each of which provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation in service.

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation-exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  Radiation risk activity means either on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, between August 6, 1945 and July 1, 1946; or internment 
as a prisoner of war in Japan during World War II which 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who occupied Hiroshima or 
Nagasaki, Japan, as described above.  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R.       §§ 3.309(d)(3)(ii).

In order to establish a claim under 38 C.F.R. § 3.111(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R.                
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. § 
3.311(b)(5).

The provisions of 38 U.S.C.A. §§ 1110 and 1112(c), which 
pertain to presumptive service connection for certain 
disabilities given participation in a "radiation-risk 
activity" described at 38 U.S.C.A. § 1112(c), do not provide 
a presumption of service incurrence for carcinoma of the 
prostate.  The provisions of 38 C.F.R.         § 3.311(b)(2) 
do not list prostate cancer as "radiogenic disease(s)" 
subject to procedural development or service connection 
thereunder, in the absence of competent scientific or medical 
evidence indicating that they are "radiogenic".

For purposes of this section :  (i) The term radiation-
exposed veteran means a veteran who, while serving on active 
duty, participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).

The term radiation-risk activity means:  (A) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii).

The term onsite participation means:  (A) During the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used 
indirect support of the nuclear test.  (B) During the six 
month period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
test.  38 C.F.R. § 3.309(d)(iv).

For tests conducted by the United States, the term 
operational period means:  (I) For Operation TUMBLER-SNAPPER, 
the period April 1, 1952 through June 20, 1952.  38 C.F.R. 
§ 3.309(d)(v).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board concedes that the veteran participated in Operation 
TUMBLER-SNAPPER.  It was also indicated by the Defense 
Nuclear Agency, however, that he had no radiation exposure.  
He would probably have received a dose of 0.011 rem gamma.  
The fact remains, however, that carcinoma of the prostate is 
not a disease subject to presumptive service connection under 
either 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.311.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related exposure to 
ionizing radiation, but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and   38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not have a disability listed 
in the pertinent regulations does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to ionizing radiation during service caused his current 
disabilities, namely prostate carcinoma. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

In this case, prostate cancer is not one of the diseases set 
out in the regulations as being presumptively related to 
exposure to ionizing radiation.  The record establishes that 
prostate cancer was first shown many years after service.  
The veteran has not furnished any competent medical evidence 
linking it to service or radiation exposure therein.  His 
testimony provides the only statement to support the claim.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,     5 Vet. App. 91 
(1993).  Thus, his lay assertions to the effect that he has 
carcinoma of the prostate which is related to service or to 
exposure to ionizing radiation are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.

II. Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for Hearing Loss

Finality

The RO denied the veteran's claim for service connection for 
hearing loss in December 1993 on the basis that it was first 
shown many years after service.  Following notification of 
this decision, along with information regarding his appellate 
rights, an appeal was not filed by the veteran.  Thus, the 
December 1993 rating decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following rule 
with respect to the nature of the evidence which would 
justify reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. West, 12 Vet. App. 1, 4 (1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard, 4 
Vet. App. 384, 393-94 (1993).





The "old" evidence 

The service medical records, including the enlistment and 
separation examinations, are negative for complaints or 
findings concerning hearing loss.  The ears were evaluated as 
normal on the discharge examination in March 1954.  A 
whispered voice hearing test was 15/15, bilaterally.     

On VA examination in May 1954, the veteran's hearing was 
noted to be normal.  

The veteran was seen in a VA audiology clinic in 1993.  He 
reported severe difficulty hearing, especially in background 
noise.  An audiometric test disclosed that the hearing 
threshold levels in decibels in the right ear were 35, 35, 
55, 80 and 85 at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 35, 45, 55, 65 
and 90.  It was concluded that the tests showed that in the 
low frequencies, he had a sensorineural hearing loss, 
dropping to a severe to profound high frequency sensorineural 
hearing loss in both ears.

The RO decision 

As noted above, the RO, in December 1993, denied service 
connection for hearing loss.

The additional evidence 

The only evidence pertaining to loss of hearing consists of a 
duplicate of the May 1993 VA audiometric test and the 
clinical notes on that day.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.    38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Based on a review of the record, the Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is merely cumulative and not new and material.  
Accordingly, the claim is not reopened, and the RO's decision 
remains final.  The only evidence submitted in conjunction 
with the veteran's attempt to reopen his claim for service 
connection for hearing loss is the report of the VA 
audiometric test conducted in May 1993.  This was of record 
at the time of the previous determination.  It clearly cannot 
be considered to be "new," and it does not bear directly 
and substantially on the question before the Board, that is, 
whether the veteran has a hearing loss related to service.  
Although the veteran argues that his hearing loss is 
attributable to service, as a layman, he lacks the capability 
or competence to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The Court has 
held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown,      5 Vet. App. 91 (1993); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, his lay 
assertions to the effect that he has a hearing loss which is 
related to service are neither competent nor probative of the 
issue in question.

In the absence of competent medical evidence demonstrating 
that the veteran's hearing loss, which was first present many 
years after service, is related to service, the Board must 
find that his attempt to reopen his claim for service 
connection for hearing loss is unsuccessful because the 
evidence he submitted does not bear directly and 
substantially on his claim and the evidence need not be 
considered to fairly adjudicate the claim.  The Board finds, 
therefore, that the evidence submitted since the RO's 
December 1993 decision is not new and material, and that 
determination remains final. 


ORDER

Service connection for carcinoma of the prostate is denied.  
Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, the appeal is denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for his service-connected back disability.  The service 
medical records disclose that the veteran was seen for 
complaints involving the low back in January 1954 and he 
related at that time that he had injured his lower back in a 
parachute jump in 1953.  An X-ray study of the lumbosacral 
spine during a VA examination in May 1954 revealed a slight 
depression involving the superior margin of the body of L-2 
with some increased density.  The appearance was consistent 
with an old minimal vertebral body fracture.  Based on this 
evidence, the RO, by rating action in June 1954, granted 
service connection for residuals of a fracture of the L-2 
vertebra.  Subsequently, based on additional evidence, the 
RO, by rating decision in August 1956, assigned a 10 percent 
evaluation for the veteran's service connected back 
disability.  This evaluation has remained in effect since 
April 1956.

On VA orthopedic examination in February 1996, the veteran 
reported that he had sustained a back injury in service, 
resulting in a compression fracture of T-12.  He reported 
that he had experienced continued back problems and had also 
developed osteoarthritis.  An examination revealed tenderness 
over the thoracic spine at the   T-10 level down to the S-1 
level.  There was limitation of motion of the lumbosacral 
spine, and the examiner noted that the veteran had pain with 
all movements.  An X-ray study of the lumbosacral spine 
revealed degenerative joint disease, L5-S1.  The diagnoses 
was degenerative disc and degenerative joint disease of the 
thoracic and lumbosacral spine, status post compression 
fracture T-12.  The Board notes that the RO, in continuing 
the denial of the veteran's claim for an increased rating, 
concluded that the veteran's back pain was due to nonservice-
connected back disorders, specifically, degenerative joint 
disease noted on a recent X-ray study.  There was no medical 
basis in the record for this conclusion.  However, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin, 1 Vet. App. at 
175.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for low back 
disability since 1997.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder. 

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his low back 
disability.  All necessary tests should 
be performed. The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
examiner should be requested to comment 
on whether the veteran's low back 
symptoms are attributable to his service-
connected disability or other low back 
pathology.  If he is not able to do so, 
he should state that for the record.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

